UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2015 Date of reporting period:	May 1, 2014 – October 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Opportunities Fund PutnamCapital OpportunitiesFund Semiannual report10 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 23 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. economic recovery has been steadily gaining momentum all year, thanks to positive developments in the key areas of employment, corporate earnings, consumer spending, and energy costs. With the U.S. midterm elections behind us, major stock market indexes achieved record highs in early November. In October, the nation’s unemployment rate dropped to the lowest level since July 2008. Moreover, third-quarter earnings left investors feeling more confident about equity values and the overall health of corporations. For fixed-income markets, the outlook is more muted. The U.S. Federal Reserve ended its record bond-buying stimulus program in October, and appears to be on track to raise short-term interest rates in mid-2015. While hardly booming, the U.S. economy has nevertheless emerged as a pillar of strength in the global economy. Meanwhile, the rest of the world may need to do more to nurture growth. Central banks in Europe, Japan, and China have recently augmented their stimulus policies, intending to shore up faltering recoveries. While risks have emerged, it is important to note that markets encountering adversity can still harbor investment potential. As we head into the new year, it may be an appropriate time for you to meet with your financial advisor to ensure that your portfolio is properly diversified and aligned with your objectives and risk tolerance. Putnam offers a wide range of strategies for all environments, as well as new ways of thinking about building portfolios for today’s markets. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees December 11, 2014 Performance snapshot Annualized total return (%) comparison as of 10/31/14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. *Returns for the six-month period are not annualized, but cumulative. 4     Capital Opportunities Fund Interview with your fund’s portfolio manager Joseph P. Joseph How would you describe the investment environment during the six-month reporting period ended October31, 2014, and how did it affect performance of Putnam Capital Opportunities Fund? The return of market volatility highlighted the six-month reporting period. For most of the spring, equities rallied, with major stock indexes reaching record highs and volatility remaining subdued. In the summer, however, stock performance was weak in July, recovered in August, and took another downturn in mid-September, amid growing concerns about global geopolitical tensions, particularly with increasing violence in the Middle East, and signs of slowing growth in Europe and China. Adding to global geopolitical concerns, investors were also eyeing the risk of deflation in Europe, and how that might affect global growth and the U.S. economic recovery. Moreover, fears about the potential spread of the Ebola virus in Africa and to other nations added to market fluctuations. Market volatility increased and extended into the first two weeks of October. Global equity markets plunged, with U.S. equities, as measured by the S&P 500 Index, declining nearly 10% — commonly known as a market “correction.” The CBOE Volatility Index more than doubled in that time period. By mid-October, more positive economic news emerged in the United States with strong corporate earnings reports, increasing Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 10/31/14. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. Capital Opportunities Fund     5 economic growth, and an improving job market. Corporate revenue growth also began to rebound. The Federal Reserve ended its quantitative easing program in October, and indicated interest rates would remain low for some time, which also buoyed equity markets. Stocks in general turned around, with small-cap stocks experiencing a strong rebound and mid caps recovering modestly. Also during the period, stock valuations continued to rise in the broader equity market. Among small-cap stocks, valuations reached levels not seen for more than a decade. Putnam Capital Opportunities Fund is a blend strategy, and can sometimes favor valuation and quality over momentum factors. With the portfolio leaning toward value, Putnam Capital Opportunities Fund underperformed its benchmark, Russell 2500 Index, during this period. What were some factors that challenged fund performance during the period? Stock selection, particularly within the energy and health-care sectors, contributed to the fund’s underperformance. Energy stocks suffered due to geopolitical uncertainty and plummeting oil prices that dimmed performance in the sector. Small- and mid-cap energy service and equipment companies seemed to be more negatively affected by lower energy prices than more diversified large-cap companies in the sector. Still, even large-cap energy stocks posted a decline year to date. In health care, biotechnology stocks were challenged, especially value-oriented stocks. Valuations rose as the market priced in high expectations for the pharmaceutical industry that may not be realized across the sector. Financials also disappointed during the Sector allocations Allocations are shown as a percentage of the fund’s net assets as of 10/31/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Capital Opportunities Fund “While small- and mid-cap stocks are more expensive than in recent years, I believe valuations are not extreme.” Joe Joseph period as many companies were feeling the pressure of more stringent regulations. Did you make any shifts in the portfolio’s allocation during the period? During the period, we increased our overweight to consumer discretionary stocks as we found attractively valued consumer discretionary companies. We believe that lower oil prices could benefit these businesses as consumers redirect some spending from gasoline to other products and services. We also increased our exposure to information technology stocks where we have found companies with attractive valuations, solid balance sheets, and strong free cash flow conversion. To fund these increases we reduced our exposure to energy and materials names. What trends have you observed in equity valuations? In the broad market, equity valuations in general rose to the top half of their average historic range. While small- and mid-cap stocks are more expensive than in recent years, valuations are not extreme. Corporations in general have healthy balance sheets, in our opinion. We believe the stock market foundation remains solid. Also in the third quarter, stocks were becoming less correlated, opening up opportunities for stock pickers. Within the current valuation environment, we believe many opportunities remain to identify stocks with good value and growth opportunities. Top 10 equity holdings This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/14. Short-term holdings and derivatives, if any, are excluded. Holdings will vary over time. Capital Opportunities Fund     7 What is your investment philosophy? We rely on a research-focused, bottom-up approach to identify stocks that we believe offer value and have the potential to grow. The portfolio is not focused solely on either growth- or value-oriented stocks, and we use several screens to help narrow our search. We look for many factors such as quality, free cash flow, and returns on capital. We also want to find inexpensive stocks, and we screen for price-to-book and price-to-earnings ratios. Avoiding excessive risk is also considered in the process, and we try to avoid companies with excessive debt. Typically, we narrow the selections to a few hundred ideas. We use a valuation model to identify stocks with enough upside potential. Then we begin our fundamental analysis of the stock. What holdings contributed to the fund’s performance? An overweight position in Strayer Education, an education services holding company based in Virginia that provides higher education programs through its university and online, was the leading contributor during the period. The company saw third-quarter earnings beat analysts’ estimates following an increase in new student enrollment. Strayer also made improvements to reduce costs and expenses. An out-of-benchmark position in San Diego-based CareFusion, a global medical technology company, was also a leading contributor. CareFusion implemented a turnaround plan, which included streamlining its business lines. As a result, margins expanded. The company posted revenues in several quarters, beating analysts’ expectations. CareFusion became a more attractive Comparison of top sector shifts This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Capital Opportunities Fund acquisition target; in fact, Becton, Dickinson and Company announced an agreement to acquire CareFusion at a premium in October. JetBlue Airways, known for its low-cost services, contributed to fund performance. JetBlue posted record third-quarter earnings, as a result of increasing demand and lower fuel costs. The company continues to grow by adding new routes and capacity. What holdings detracted from fund performance? An overweight position in ION Geophysical, a Houston-based company that provides seismic equipment and data and software solutions for the energy industry, detracted from fund performance. The stock price suffered when ION missed earnings estimates in the third quarter, due to weakness in the industry and declining oil prices. Last year, ION restructured its business to focus more on exploration and production services. But uncertainty remains around the stability of its new revenue source, in our opinion. Alon USA Energy, a Dallas-based refiner and marketer of petroleum products, was a leading detractor from fund performance. Oil supply and demand issues affected the stock performance. Alon worked to improve its operational efficiencies this year and increase capacity in its refinery business. This effort, however, was not completed until the second quarter. Alon USA Energy is no longer held in the portfolio. ITT Educational Services, which provides technology-focused degree programs in 39 states and online, detracted from fund performance. ITT’s stock price suffered when concerns were raised by a probe by the Securities and Exchange Commission into the company’s finances. Also, the company’s CEO announced he would be leaving in early 2015. These issues, coupled with declining enrollments, contributed to uncertainty about the company’s future profitability. What is your outlook for the fund, and what are some of the risks that you are monitoring? For the past decade, small- and mid-cap stocks have outperformed large caps. While performance rebounded somewhat during the reporting period, valuations remain high, in our opinion, especially among small-cap stocks. What might be priced in is an increasing pace of U.S. economic growth. We remain optimistic about U.S. growth and an improving economic recovery. We continue to find opportunities in U.S. small- and mid-cap equities, believing that stocks in many sectors have room to advance. In the education industry, for example, the for-profit sector continues to cut costs and consolidate. In our view, this segment fills a need and generates advanced degrees for people. But the value of this industry is not being priced into the stocks and, in our view, does not reflect the long-term expectations. We are also finding opportunities in the consumer sector, some areas of retail, and information technology. Geopolitical tensions and central banks’ monetary policies continue to pose risk to equity markets. As conflicts flare up around the world and threaten global growth and as the Fed gets closer to raising interest rates potentially in 2015, volatility will likely remain an issue for investors. Thank you, Joe, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Capital Opportunities Fund     9 Portfolio Manager Joseph P. Joseph has an M.B.A. from the Stern School of Business at New York University and a B.A. from Loyola College. He joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Joe, your fund’s portfolio managers are Randy J. Farina, CFA, and John McLanahan, CFA. IN THE NEWS In the aftermath of November’s U.S. elections, it’s worth noting that U.S. stocks have gained during every six-month period following midterm votes since 1940. During the past 74 years, 18 midterm elections have been held. In every instance, stocks, as measured by the S&P 500 Index*, have delivered a positive return for the November1–April30 period. Gains have often been significant, with stocks delivering an average 17.91% return. The biggest advance of 26.88% took place in 1970–1971. The second biggest return — 26.57% — occurred in 1942–1943. The lowest return was 0.75% in 1946–1947. Why has the market consistently advanced following every midterm election, despite varying economic conditions across these periods? Many market observers believe that it comes down to clarity — in other words, each instance might be considered a “relief rally,” as election-related uncertainty tends to diminish. *Returns for 1966 and earlier based on Ibbotson U.S. Large Stock Total Return Extended Index. 10     Capital Opportunities Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (7/2/12) (7/2/12) (10/2/00) Beforesalescharge Aftersalescharge BeforeCDSC AfterCDSC BeforeCDSC AfterCDSC Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Netassetvalue Netassetvalue Annualaverage (life of fund) 8.32% 7.93% 7.93% 7.93% 7.52% 7.52% 7.77% 7.54% 8.06% 8.58% 8.60% 8.56% 10 years 140.09  126.29  126.00  126.00  122.57  122.57  128.11  120.13  134.08  146.68  147.31  146.16  Annualaverage 9.15  8.51  8.50  8.50  8.33  8.33  8.60  8.21  8.88  9.45  9.48  9.43  5 years 118.02  105.49  109.88  107.88  110.04  110.04  112.42  104.98  115.25  121.23  121.80  120.77  Annualaverage 16.87  15.49  15.98  15.76  16.00  16.00  16.26  15.44  16.57  17.21  17.27  17.16  3 years 57.98  48.89  54.48  51.48  54.43  54.43  55.50  50.06  56.86  59.49  59.90  59.15  Annualaverage 16.47  14.19  15.60  14.85  15.59  15.59  15.85  14.49  16.19  16.84  16.94  16.75  1 year 10.22  3.88  9.38  4.38  9.34  8.34  9.65  5.81  9.97  10.53  10.69  10.46  6 months 1.86  –4.00  1.44  –3.56  1.42  0.42  1.50  –2.05  1.72  1.98  2.04  1.93  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Capital Opportunities Fund     11 Comparative index returns For periods ended 10/31/14 Russell 2500 Index Lipper Small-Cap Core Funds category average* Annual average (life of fund) 8.77%    8.34%    10 years 151.94     130.18     Annual average 9.68     8.61     5 years 132.66     113.75     Annual average 18.40     16.30     3 years 68.66     60.30     Annual average 19.03     16.96     1 year 10.23     7.69     6 months 4.79     3.11     Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. *Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/14, there were 827, 788, 701, 625, 381, and 147 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 10/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Share value Beforesales charge Aftersales charge Net assetvalue Net assetvalue Beforesales charge Aftersales charge Net assetvalue Net assetvalue Net assetvalue Net assetvalue 4/30/14 $17.21 $18.26 $15.29 $15.47 $16.01 $16.59 $16.82 $17.65 $17.66 $17.62 10/31/14 17.53 18.60 15.51 15.69 16.25 16.84 17.11 18.00 18.02 17.96 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. 12     Capital Opportunities Fund Fund performance as of most recent calendar quarter Total return for periods ended 9/30/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (7/2/12) (7/2/12) (10/2/00) Beforesalescharge Aftersalescharge BeforeCDSC AfterCDSC BeforeCDSC AfterCDSC Beforesalescharge Aftersalescharge Netassetvalue Netassetvalue Netassetvalue Netassetvalue Annualaverage (life of fund) 8.09% 7.70% 7.70% 7.70% 7.29% 7.29% 7.55% 7.31% 7.82% 8.35% 8.36% 8.34% 10 years 135.46  121.92  121.63  121.63  118.25  118.25  123.91  116.07  129.62  141.84  142.47  141.45  Annualaverage 8.94  8.30  8.28  8.28  8.12  8.12  8.39  8.01  8.67  9.23  9.26  9.22  5 years 100.41  88.88  93.13  91.13  93.08  93.08  95.49  88.65  98.00  103.51  104.03  103.17  Annualaverage 14.92  13.56  14.07  13.83  14.06  14.06  14.35  13.54  14.64  15.27  15.33  15.23  3 years 77.64  67.42  73.75  70.75  73.70  73.70  75.08  68.96  76.24  79.42  79.89  79.13  Annualaverage 21.11  18.74  20.22  19.52  20.21  20.21  20.53  19.10  20.79  21.51  21.62  21.45  1 year 9.68  3.37  8.85  3.85  8.82  7.82  9.17  5.35  9.40  10.01  10.18  10.01  6 months –3.78  –9.31  –4.18  –8.97  –4.20  –5.16  –4.06  –7.42  –3.92  –3.68  –3.57  –3.64  See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 4/30/14 1.18% 1.93% 1.93% 1.68% 1.43% 0.84% 0.74% 0.93% Annualized expense ratio for the six-month period ended 10/31/14 1.17% 1.92% 1.92% 1.67% 1.42% 0.86% 0.76% 0.92% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Capital Opportunities Fund     13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2014, to October 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.95 $9.75 $9.75 $8.48 $7.22 $4.38 $3.87 $4.68 Ending value (after expenses) $1,018.60 $1,014.40 $1,014.20 $1,015.00 $1,017.20 $1,019.80 $1,020.40 $1,019.30 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2014, use the following calculation method. To find the value of your investment on May 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.96 $9.75 $9.75 $8.49 $7.22 $4.38 $3.87 $4.69 Ending value (after expenses) $1,019.31 $1,015.53 $1,015.53 $1,016.79 $1,018.05 $1,020.87 $1,021.37 $1,020.57 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/14. The expense ratio may differ for each share class. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14     Capital Opportunities Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2500 Index is an unmanaged index of 2,500 small and midsize companies in the Russell 3000 Index. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Capital Opportunities Fund     15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2014, Putnam employees had approximately $494,000,000 and the Trustees had approximately $139,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16     Capital Opportunities Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and Capital Opportunities Fund     17 • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam 18     Capital Opportunities Fund Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that Capital Opportunities Fund     19 differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Small-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 4th Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2013, there were 718, 646 and 591 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) 20     Capital Opportunities Fund The Trustees expressed concern about your fund’s fourth quartile performance over the one-year and three-year periods ended December 31, 2013 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over these periods was due in significant part to poor performance in 2013, which Putnam Management attributed primarily to poor stock selection, as well as to the fund’s overweight exposure to the biotechnology sector and underweight exposure to real estate investment trusts. The Trustees also considered Putnam Management’s observation that the fund’s performance over the three-year period also had been adversely affected by poor performance in 2011, which Putnam Management attributed to the fund’s emphasis on stocks of high quality companies that appear undervalued, which did not perform as well as stocks of companies in defensive sectors (sectors that generally are considered to be less risky). The Trustees also observed that, although the fund had not performed well in 2011 or 2013, the fund ranked in the first quartile for the five-year period ended December 31, 2013 and that Putnam Management remained confident in the portfolio manager and his investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and Capital Opportunities Fund     21 industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22     Capital Opportunities Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Capital Opportunities Fund     23 The fund’s portfolio 10/31/14 (Unaudited) COMMON STOCKS (100.0%)* Shares Value Aerospace and defense (1.5%) Engility Holdings, Inc. † 87,700 $3,788,640 Huntington Ingalls Industries, Inc. 24,200 2,560,844 6,349,484 Airlines (3.1%) Alaska Air Group, Inc. 88,900 4,732,147 Allegiant Travel Co. 19,600 2,616,012 JetBlue Airways Corp. †S 512,800 5,917,712 13,265,871 Auto components (5.6%) Autoliv, Inc. (Sweden) 24,403 2,238,731 Cooper Tire & Rubber Co. 139,500 4,493,295 Dana Holding Corp. 252,700 5,170,242 Lear Corp. 51,200 4,736,000 Tenneco, Inc. † 72,900 3,817,044 TRW Automotive Holdings Corp. † 35,800 3,628,330 24,083,642 Banks (5.1%) Bancorp, Inc. (The) † 161,886 1,531,442 Comerica, Inc. 101,600 4,850,384 OFG Bancorp (Puerto Rico) 500,000 7,785,000 Popular, Inc. (Puerto Rico) † 75,860 2,418,417 WesBanco, Inc. 157,400 5,424,004 22,009,247 Biotechnology (2.9%) Emergent BioSolutions, Inc † 208,100 4,707,222 Myriad Genetics, Inc. †S 125,200 4,944,148 United Therapeutics Corp. † 23,100 3,025,407 12,676,777 Capital markets (4.1%) AllianceBernstein Holding LP (Partnership shares) 164,600 4,378,360 GAMCO Investors, Inc. Class A 20,600 1,701,972 Piper Jaffray Cos. † 49,000 2,766,540 SEI Investments Co. 123,400 4,770,644 Waddell & Reed Financial, Inc. Class A 80,622 3,848,894 17,466,410 Chemicals (1.6%) Cabot Corp. 62,100 2,883,303 Methanex Corp. (Canada) 46,559 2,762,811 OM Group, Inc. 47,000 1,223,410 6,869,524 Commercial services and supplies (1.2%) ACCO Brands Corp. † 478,900 3,941,347 Civeo Corp. 104,102 1,269,003 5,210,350 Communications equipment (3.0%) Brocade Communications Systems, Inc. 779,600 8,365,108 Polycom, Inc. † 343,954 4,498,918 12,864,026 Construction and engineering (0.7%) Aecom Technology Corp. † 88,900 2,893,695 2,893,695 24     Capital Opportunities Fund COMMON STOCKS (100.0%)* cont. Shares Value Consumer finance (0.9%) Nelnet, Inc. Class A 84,900 $4,040,391 4,040,391 Containers and packaging (1.4%) Owens-Illinois, Inc. † 68,900 1,775,553 Rock-Tenn Co. Class A 83,300 4,260,795 6,036,348 Diversified consumer services (6.3%) Apollo Education Group, Inc. Class A † 187,100 5,362,286 DeVry Education Group, Inc. 94,600 4,579,586 H&R Block, Inc. 128,826 4,162,368 ITT Educational Services, Inc. †S 95,500 965,505 Strayer Education, Inc. †S 163,900 11,995,841 27,065,586 Electric utilities (0.7%) Westar Energy, Inc. 82,400 3,115,544 3,115,544 Electronic equipment, instruments, and components (2.9%) Arrow Electronics, Inc. † 51,100 2,905,546 Ingram Micro, Inc. Class A † 146,400 3,929,376 ScanSource, Inc. † 108,800 4,153,984 Vishay Intertechnology, Inc. 95,100 1,284,801 12,273,707 Energy equipment and services (4.5%) Helmerich & Payne, Inc. 43,100 3,741,942 ION Geophysical Corp. † 1,431,000 4,006,800 Nabors Industries, Ltd. 218,700 3,903,795 Oil States International, Inc. † 31,751 1,896,805 Patterson-UTI Energy, Inc. 112,100 2,581,663 Superior Energy Services, Inc. 132,500 3,332,375 19,463,380 Food products (1.2%) Pilgrim’s Pride Corp. † 100,500 2,855,205 Sanderson Farms, Inc.S 29,900 2,511,002 5,366,207 Gas utilities (1.2%) Atmos Energy Corp. 28,900 1,531,700 UGI Corp. 100,350 3,782,192 5,313,892 Health-care equipment and supplies (4.6%) Analogic Corp. 38,500 2,808,190 CareFusion Corp. † 102,700 5,891,899 Greatbatch, Inc. † 82,100 4,120,599 PhotoMedex, Inc. †S 85,500 328,320 ResMed, Inc.S 86,300 4,506,586 Thoratec Corp. † 72,970 1,983,325 19,638,919 Health-care providers and services (6.3%) Chemed Corp. 48,700 5,033,632 Hanger, Inc. † 85,000 2,034,050 HealthSouth Corp. 82,400 3,323,192 Mednax, Inc. † 62,000 3,870,660 Owens & Minor, Inc. 91,400 3,045,448 Capital Opportunities Fund     25 COMMON STOCKS (100.0%)* cont. Shares Value Health-care providers and services cont. Patterson Cos., Inc. 103,400 $4,457,574 Select Medical Holdings Corp. 371,500 5,357,030 27,121,586 Hotels, restaurants, and leisure (2.0%) Cheesecake Factory, Inc. (The) 72,504 3,330,834 International Game Technology (IGT) 321,000 5,261,190 8,592,024 Household products (0.7%) Energizer Holdings, Inc. 24,300 2,980,395 2,980,395 Insurance (5.4%) Assurant, Inc. 49,000 3,342,780 Endurance Specialty Holdings, Ltd. 27,279 1,580,818 Genworth Financial, Inc. Class A † 261,200 3,654,188 Horace Mann Educators Corp. 147,400 4,482,434 Torchmark Corp. 51,100 2,706,256 Validus Holdings, Ltd. 124,000 4,932,720 W.R. Berkley Corp. 47,487 2,447,480 23,146,676 Internet software and services (0.7%) IAC/InterActiveCorp. 43,429 2,939,709 2,939,709 IT Services (4.3%) Booz Allen Hamilton Holding Corp. 108,300 2,853,705 Broadridge Financial Solutions, Inc. 75,400 3,312,322 CSG Systems International, Inc. 168,000 4,453,680 Global Cash Access Holdings, Inc. † 341,700 2,490,993 Mantech International Corp. Class A 135,700 3,821,312 Syntel, Inc. † 20,500 1,775,505 18,707,517 Machinery (7.0%) AGCO Corp. 35,828 1,587,539 Federal Signal Corp. 268,200 3,808,440 Greenbrier Cos., Inc. (The) 91,600 5,728,664 Hyster-Yale Materials Holdings, Inc. 24,500 1,923,005 Oshkosh Corp. 93,554 4,187,477 Terex Corp. 70,100 2,016,777 Valmont Industries, Inc. 37,700 5,133,609 Wabash National Corp. † 198,200 2,041,460 WABCO Holdings, Inc. † 35,700 3,476,466 29,903,437 Metals and mining (0.4%) Commercial Metals Co. 93,200 1,611,428 1,611,428 Multi-utilities (1.5%) TECO Energy, Inc. 170,100 3,335,661 Vectren Corp. 66,100 2,971,195 6,306,856 Multiline retail (0.9%) Dillards, Inc. Class A 38,600 4,082,336 4,082,336 26     Capital Opportunities Fund COMMON STOCKS (100.0%)* cont. Shares Value Oil, gas, and consumable fuels (1.2%) Alliance Resource Partners LP 108,100 $5,198,529 5,198,529 Paper and forest products (0.7%) Domtar Corp. (Canada) 74,300 3,051,501 3,051,501 Personal products (0.6%) Herbalife, Ltd. 45,500 2,386,930 2,386,930 Professional services (1.9%) ManpowerGroup, Inc. 17,700 1,181,475 Navigant Consulting, Inc. † 254,900 3,922,911 RPX Corp. † 220,700 3,100,835 8,205,221 Real estate investment trusts (REITs) (0.7%) Omega Healthcare Investors, Inc. 76,742 2,928,475 2,928,475 Real estate management and development (1.3%) Jones Lang LaSalle, Inc. 42,600 5,759,946 5,759,946 Road and rail (0.9%) ArcBest Corp. 100,900 3,904,830 3,904,830 Semiconductors and semiconductor equipment (4.4%) Lam Research Corp. 80,068 6,234,094 Marvell Technology Group, Ltd. 180,400 2,424,576 Omnivision Technologies, Inc. † 197,800 5,297,084 Skyworks Solutions, Inc. 81,606 4,752,733 18,708,487 Software (2.2%) FactSet Research Systems, Inc.S 53,608 7,046,236 Manhattan Associates, Inc. † 64,600 2,591,106 9,637,342 Specialty retail (3.1%) Aaron’s, Inc. 64,000 1,584,640 ANN, Inc. † 94,200 3,616,338 Cato Corp. (The) Class A 44,744 1,596,018 GameStop Corp. Class AS 149,200 6,379,792 13,176,788 Technology hardware, storage, and peripherals (0.9%) Lexmark International, Inc. Class A 93,100 4,018,196 4,018,196 Textiles, apparel, and luxury goods (0.4%) Deckers Outdoor Corp. † 21,156 1,850,303 1,850,303 Total common stocks (cost $367,537,393) $430,221,512 SHORT-TERM INVESTMENTS (7.6%)* Shares Value Putnam Cash Collateral Pool, LLC 0.18%d 31,807,989 $31,807,989 Putnam Short Term Investment Fund 0.09%L 1,030,855 1,030,855 Total short-term investments (cost $32,838,844) $32,838,844 TOTAL INVESTMENTS Total investments (cost $400,376,237) $463,060,356 Capital Opportunities Fund     27 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2014 through October 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $430,327,501. † Non-income-producing security. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $78,850,679 $— $— Consumer staples 10,733,532 — — Energy 24,661,909 — — Financials 75,351,145 — — Health care 59,437,282 — — Industrials 69,732,888 — — Information technology 79,148,984 — — Materials 17,568,801 — — Utilities 14,736,292 — — Total common stocks 430,221,512 — — Short-term investments 1,030,855 31,807,989 — Totals by level $431,252,367 $31,807,989 $— *Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. 28     Capital Opportunities Fund Statement of assets and liabilities 10/31/14 (Unaudited) ASSETS Investment in securities, at value, including $31,794,903 of securities on loan (Note 1): Unaffiliated issuers (identified cost $367,537,393) $430,221,512 Affiliated issuers (identified cost $32,838,844) (Notes 1 and 5) 32,838,844 Dividends, interest and other receivables 220,881 Receivable for shares of the fund sold 395,463 Prepaid assets 49,081 Total assets 463,725,781 LIABILITIES Payable for shares of the fund repurchased 891,165 Payable for compensation of Manager (Note 2) 215,355 Payable for custodian fees (Note 2) 13,916 Payable for investor servicing fees (Note 2) 145,112 Payable for Trustee compensation and expenses (Note 2) 144,217 Payable for administrative services (Note 2) 1,199 Payable for distribution fees (Note 2) 102,301 Collateral on securities loaned, at value (Note 1) 31,807,989 Other accrued expenses 77,026 Total liabilities 33,398,280 Net assets $430,327,501 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $310,046,616 Undistributed net investment income (Note 1) 994,059 Accumulated net realized gain on investments (Note 1) 56,602,707 Net unrealized appreciation of investments 62,684,119 Total — Representing net assets applicable to capital shares outstanding $430,327,501 (Continued on next page) The accompanying notes are an integral part of these financial statements. Capital Opportunities Fund     29 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($292,596,138 divided by 16,695,411 shares) $17.53 Offering price per class A share (100/94.25 of $17.53)* $18.60 Net asset value and offering price per class B share ($11,858,228 divided by 764,457 shares)** $15.51 Net asset value and offering price per class C share ($27,957,477 divided by 1,781,620 shares)** $15.69 Net asset value and redemption price per class M share ($4,523,394 divided by 278,286 shares) $16.25 Offering price per class M share (100/96.50 of $16.25)* $16.84 Net asset value, offering price and redemption price per class R share ($21,272,352 divided by 1,243,442 shares) $17.11 Net asset value, offering price and redemption price per class R5 share ($10,780,479 divided by 598,828 shares) $18.00 Net asset value, offering price and redemption price per class R6 share ($10,583,745 divided by 587,347 shares) $18.02 Net asset value, offering price and redemption price per class Y share ($50,755,688 divided by 2,825,734 shares) $17.96 *  On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. **  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 30     Capital Opportunities Fund Statement of operations Six months ended 10/31/14 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $11,043) $2,962,554 Interest (including interest income of $699 from investments in affiliated issuers) (Note 5) 699 Securities lending (Note 1) 204,308 Total investment income 3,167,561 EXPENSES Compensation of Manager (Note 2) 1,361,497 Investor servicing fees (Note 2) 453,749 Custodian fees (Note 2) 15,836 Trustee compensation and expenses (Note 2) 9,869 Distribution fees (Note 2) 649,926 Administrative services (Note 2) 4,118 Other 160,051 Total expenses 2,655,046 Expense reduction (Note 2) (10,572) Net expenses 2,644,474 Net investment income 523,087 Net realized gain on investments (Notes 1 and 3) 13,559,450 Net unrealized depreciation of investments during the period (6,445,267) Net gain on investments 7,114,183 Net increase in net assets resulting from operations $7,637,270 The accompanying notes are an integral part of these financial statements. Capital Opportunities Fund     31 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 10/31/14* Year ended 4/30/14 Operations: Net investment income $523,087 $741,313 Net realized gain on investments 13,559,450 81,956,734 Net unrealized appreciation (depreciation) of investments (6,445,267) 3,642,659 Net increase in net assets resulting from operations 7,637,270 86,340,706 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (1,040,297) Class R — (41,500) Class R5 — (98) Class R6 — (79,075) Class Y — (322,601) Redemption fees (Note 1) — 1,212 Decrease from capital share transactions (Note 4) (21,550,431) (25,230,022) Total increase (decrease) in net assets (13,913,161) 59,628,325 NET ASSETS Beginning of period 444,240,662 384,612,337 End of period (including undistributed net investment income of $994,059 and $470,972, respectively) $430,327,501 $444,240,662 *  Unaudited. The accompanying notes are an integral part of these financial statements. 32     Capital Opportunities Fund This page left blank intentionally. Capital Opportunities Fund     33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss)a Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Fromreturn of capital Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class A October 31, 2014** $17.21 .02 .30 .32 — $17.53 1.86* $292,596 .59* .14* 16* April 30, 2014 14.01 .04 3.22 3.26 (.06) — (.06) —d — 17.21 23.27 304,761 1.18 .22 90 April 30, 2013 12.56 .07 1.39 1.46 (.01) — (.01) —d — 14.01 11.59 268,152 1.25 .52 70 April 30, 2012 13.26 .01 (.72) (.71) — — — —d .01f 12.56 (5.28) 253,278 1.27 .05 29 April 30, 2011 10.35 —d 2.91 2.91 — — — —d — 13.26 28.12 291,660 1.28 .04 23 April 30, 2010 6.49 .01 3.88 3.89 (.03) —d (.03) —d — 10.35 60.03 234,809 1.39 .09 30 Class B October 31, 2014** $15.29 (.04) .26 .22 — $15.51 1.44* $11,858 .97* (.24)* 16* April 30, 2014 12.50 (.07) 2.86 2.79 — — — —d — 15.29 22.32 12,727 1.93 (.53) 90 April 30, 2013 11.29 (.03) 1.24 1.21 — — — —d — 12.50 10.72 12,546 2.00 (.24) 70 April 30, 2012 12.00 (.07) (.65) (.72) — — — —d .01f 11.29 (5.92) 14,734 2.02 (.70) 29 April 30, 2011 9.43 (.07) 2.64 2.57 — — — —d — 12.00 27.25 23,730 2.03 (.69) 23 April 30, 2010 5.94 (.05) 3.54 3.49 — — — —d — 9.43 58.75 34,146 2.14 (.65) 30 Class C October 31, 2014** $15.47 (.04) .26 .22 — $15.69 1.42* $27,957 .97* (.24)* 16* April 30, 2014 12.64 (.08) 2.91 2.83 — — — —d — 15.47 22.39 28,256 1.93 (.53) 90 April 30, 2013 11.42 (.03) 1.25 1.22 — — — —d — 12.64 10.68 24,203 2.00 (.24) 70 April 30, 2012 12.14 (.07) (.66) (.73) — — — —d .01f 11.42 (5.93) 20,965 2.02 (.69) 29 April 30, 2011 9.55 (.07) 2.66 2.59 — — — —d — 12.14 27.12 21,286 2.03 (.72) 23 April 30, 2010 6.02 (.05) 3.58 3.53 — — — —d — 9.55 58.64 13,492 2.14 (.66) 30 Class M October 31, 2014** $16.01 (.02) .26 .24 — $16.25 1.50* $4,523 .84* (.11)* 16* April 30, 2014 13.05 (.04) 3.00 2.96 — — — —d — 16.01 22.68 4,945 1.68 (.28) 90 April 30, 2013 11.75 —d 1.30 1.30 — — — —d — 13.05 11.06 4,323 1.75 .01 70 April 30, 2012 12.46 (.05) (.67) (.72) — — — —d .01f 11.75 (5.70) 4,573 1.77 (.45) 29 April 30, 2011 9.78 (.05) 2.73 2.68 — — — —d — 12.46 27.40 6,327 1.78 (.45) 23 April 30, 2010 6.15 (.03) 3.66 3.63 — — — —d — 9.78 59.03 5,700 1.89 (.41) 30 Class R October 31, 2014** $16.82 —d .29 .29 — $17.11 1.72* $21,272 .72* .01* 16* April 30, 2014 13.71 —d 3.14 3.14 (.03) — (.03) —d — 16.82 22.93 21,754 1.43 (.03) 90 April 30, 2013 12.32 .03 1.36 1.39 — — — —d — 13.71 11.28 17,077 1.50 .26 70 April 30, 2012 13.03 (.02) (.70) (.72) — — — —d .01f 12.32 (5.45) 13,450 1.52 (.19) 29 April 30, 2011 10.19 (.03) 2.87 2.84 — — — —d — 13.03 27.87 9,100 1.53 (.23) 23 April 30, 2010 6.41 (.01) 3.81 3.80 (.02) —d (.02) —d — 10.19 59.27 3,337 1.64 (.17) 30 Class R5 October 31, 2014** $17.65 .05 .30 .35 — $18.00 1.98* $10,780 .43* .30* 16* April 30, 2014 14.37 (.04)e 3.44 3.40 (.12) — (.12) —d — 17.65 23.69 11,497 .84 (.26)e 90 April 30, 2013† 12.08 .11 2.20 2.31 (.02) — (.02) —d — 14.37 19.11* 12 .71* .81* 70 Class R6 October 31, 2014** $17.66 .06 .30 .36 — $18.02 2.04* $10,584 .38* .35* 16* April 30, 2014 14.38 .11 3.30 3.41 (.13) — (.13) —d — 17.66 23.80 10,785 .74 .66 90 April 30, 2013† 12.08 .04 2.28 2.32 (.02) — (.02) —d — 14.38 19.25* 8,922 .63* .25* 70 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 Capital Opportunities Fund Capital Opportunities Fund 35 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss)a Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Fromreturn of capital Totaldistributions Redemption fees Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c Ratio of net investment income (loss) to average netassets (%) Portfolio turnover (%) Class Y October 31, 2014** $17.62 .05 .29 .34 — $17.96 1.93* $50,756 .46* .26* 16* April 30, 2014 14.34 .08 3.29 3.37 (.09) — (.09) —d — 17.62 23.56 49,516 .93 .48 90 April 30, 2013 12.85 .10 1.43 1.53 (.04) — (.04) —d — 14.34 11.91 49,378 1.00 .77 70 April 30, 2012 13.53 .04 (.73) (.69) — — — —d .01f 12.85 (5.03) 48,025 1.02 .31 29 April 30, 2011 10.53 .03 2.97 3.00 — — — —d — 13.53 28.49 40,547 1.03 .28 23 April 30, 2010 6.61 .03 3.94 3.97 (.05) —d (.05) —d — 10.53 60.20 22,430 1.14 .33 30 * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to April 30, 2013. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e The net investment income ratio and per share amount shown for the period ending April 30, 2014 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 36 Capital Opportunities Fund Capital Opportunities Fund 37 Notes to financial statements 10/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2014 through October 31, 2014. Putnam Capital Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term growth of capital. The fund invests mainly in common stocks (growth or value stocks or both) of small and midsize U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors it believes will cause the stock price to rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may have applied to redemptions (including exchanges into another fund) of shares purchased before June 24, 2013 and held for 60 days or less. The short-term trading fee was accounted for as an addition to paid-in-capital. No short-term trading fee applies to shares purchased on or after June 24, 2013. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no 38     Capital Opportunities Fund sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $31,807,989 and the value of securities loaned amounted to $31,794,903. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings Capital Opportunities Fund     39 may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $400,308,457, resulting in gross unrealized appreciation and depreciation of $81,318,134 and $18,566,235, respectively, or net unrealized appreciation of $62,751,899. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. 40     Capital Opportunities Fund The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $317,894 ClassB 13,021 ClassC 29,914 ClassM 5,125 ClassR 23,212 ClassR5 8,475 ClassR6 2,690 ClassY 53,418 Total $453,749 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $329 under the expense offset arrangements and by $10,243 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $241, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $374,691 ClassB 61,379 ClassC 141,017 ClassM 18,118 ClassR 54,721 Total $649,926 Capital Opportunities Fund     41 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $14,574 and $86 from the sale of classA and classM shares, respectively, and received $3,774 and $198 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $70,955,730 $89,036,681 U.S. government securities (Long-term) — — Total $70,955,730 $89,036,681 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 10/31/14 Year ended 4/30/14 ClassA Shares Amount Shares Amount Shares sold 614,757 $10,619,545 1,792,513 $28,303,031 Shares issued in connection with reinvestment of distributions — — 59,103 963,379 614,757 10,619,545 1,851,616 29,266,410 Shares repurchased (1,623,940) (28,079,006) (3,285,739) (51,455,694) Net decrease (1,009,183) $(17,459,461) (1,434,123) $(22,189,284) Six months ended 10/31/14 Year ended 4/30/14 ClassB Shares Amount Shares Amount Shares sold 39,996 $614,845 92,573 $1,290,411 Shares issued in connection with reinvestment of distributions — 39,996 614,845 92,573 1,290,411 Shares repurchased (107,679) (1,649,258) (264,152) (3,723,690) Net decrease (67,683) $(1,034,413) (171,579) $(2,433,279) Six months ended 10/31/14 Year ended 4/30/14 ClassC Shares Amount Shares Amount Shares sold 110,383 $1,711,134 302,668 $4,290,765 Shares issued in connection with reinvestment of distributions — 110,383 1,711,134 302,668 4,290,765 Shares repurchased (155,080) (2,404,567) (390,583) (5,525,836) Net decrease (44,697) $(693,433) (87,915) $(1,235,071) 42     Capital Opportunities Fund Six months ended 10/31/14 Year ended 4/30/14 ClassM Shares Amount Shares Amount Shares sold 3,382 $54,420 19,015 $278,395 Shares issued in connection with reinvestment of distributions — 3,382 54,420 19,015 278,395 Shares repurchased (34,028) (536,024) (41,380) (593,252) Net decrease (30,646) $(481,604) (22,365) $(314,857) Six months ended 10/31/14 Year ended 4/30/14 ClassR Shares Amount Shares Amount Shares sold 177,225 $3,004,503 498,994 $7,694,770 Shares issued in connection with reinvestment of distributions — — 1,992 31,759 177,225 3,004,503 500,986 7,726,529 Shares repurchased (226,801) (3,830,833) (453,757) (7,011,321) Net increase (decrease) (49,576) $(826,330) 47,229 $715,208 Six months ended 10/31/14 Year ended 4/30/14 ClassR5 Shares Amount Shares Amount Shares sold 24,884 $441,382 655,701 $11,371,400 Shares issued in connection with reinvestment of distributions — — 6 98 24,884 441,382 655,707 11,371,498 Shares repurchased (77,299) (1,386,184) (5,293) (93,584) Net increase (decrease) (52,415) $(944,802) 650,414 $11,277,914 Six months ended 10/31/14 Year ended 4/30/14 ClassR6 Shares Amount Shares Amount Shares sold 14,740 $262,909 58,254 $962,795 Shares issued in connection with reinvestment of distributions — — 4,738 79,075 14,740 262,909 62,992 1,041,870 Shares repurchased (38,031) (674,821) (72,891) (1,174,567) Net decrease (23,291) $(411,912) (9,899) $(132,697) Six months ended 10/31/14 Year ended 4/30/14 ClassY Shares Amount Shares Amount Shares sold 412,476 $7,316,868 780,637 $12,645,273 Shares issued in connection with reinvestment of distributions — — 17,489 291,542 412,476 7,316,868 798,126 12,936,815 Shares repurchased (396,938) (7,015,344) (1,432,376) (23,854,771) Net increase (decrease) 15,538 $301,524 (634,250) $(10,917,956) Capital Opportunities Fund     43 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassR5 835 0.14% $15,030 ClassR6 836 0.14 15,065 Note 5: Affiliated Transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at thebeginning ofthe reportingperiod Purchase cost Sale proceeds Investment income Fair value atthe end ofthe reportingperiod Putnam Short Term Investment Fund* $668,410 $34,951,523 $34,589,078 $699 $1,030,855 Totals $668,410 $34,951,523 $34,589,078 $699 $1,030,855 *Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 44     Capital Opportunities Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Capital Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 29, 2014
